Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney James Merrick on 3/08/2022.

Cancel claims 2-3, 15-17 and 19

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A display device comprising:
a data line extending in a first direction;
a scan line extending in a second direction crossing the first direction;
a wire extending in the second direction, the wire comprising a branch protruding from the wire in the first direction; and
a bridge electrically connecting the wire to the data line,
wherein the bridge overlaps the data line and the branch of the wire,
wherein the bridge comprises:
a first bridge electrode arranged on a lower layer of the data line and at least partially overlapping the data line, and electrically connected to the data line; and
a second bridge electrode arranged in a same layer as the data line and at least partially overlapping the first bridge electrode and the branch of the wire, and electrically connected to the first bridge electrode and the branch of the wire, 
wherein the display device further comprises:
an inorganic insulating layer between the first bridge electrode and the data line; and
an organic insulating layer between the data line and the wire.

Replace independent claim 9 with the following:
9. 	(Currently Amended)	A display device comprising:
a data line extending in a first direction;
a scan line extending in a second direction crossing the first direction;
a wire extending in parallel with the data line or the scan line and including a branch protruding in a direction perpendicular to an extension direction of the wire; and
a bridge overlapping a part of the wire,
wherein the bridge comprises:
a first bridge electrode arranged on a lower layer of the data line and at least partially overlapping the data line, and insulated from the data line; and
a second bridge electrode arranged in a same layer as the data line and at least partially overlapping the first bridge electrode and the wire, and electrically connected to the first bridge electrode and the wire,
wherein the display device further comprises:
an inorganic insulating layer between the first bridge electrode and the data line; and
an organic insulating layer between the data line and the wire.

Replace claim 18 with the following:
18. 	(Currently Amended)	A display device comprising:
a data line extending in a first direction;
a scan line extending in a second direction crossing the first direction;
a wire extending in parallel with the data line or the scan line and including a branch protruding in a direction perpendicular to an extension direction of the wire; 
a bridge overlapping a part of the wire;
an inorganic insulating layer; and
an organic insulating layer between the wire and the data line on the inorganic insulating layer,
wherein the bridge comprises a bridge electrode arranged in a same layer as the data line and at least partially overlapping the wire, and electrically connected to the wire, and 
wherein the inorganic insulating layer includes at least one of a hole overlapping the data line and a hole overlapping the bridge electrode.

Allowable Subject Matter
Claims 1, 4-14 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “a first bridge electrode arranged on a lower layer of the data line and at least partially overlapping the data line, and electrically connected to 
Dependent claims 4-8 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 9, the prior art of record fails to teach or render obvious the combination of limitations of claim 9 “a first bridge electrode arranged on a lower layer of the data line and at least partially overlapping the data line, and insulated from the data line; and a second bridge electrode arranged in a same layer as the data line and at least partially overlapping the first bridge electrode and the wire, and electrically connected to the first bridge electrode and the wire, an inorganic insulating layer between the first bridge electrode and the data line; and an organic insulating layer between the data line and the wire” taken in combination with all other limitations of each respective independent claim 9.
Dependent claims 10-14 and 20 are inherit the above allowable subject matter and are similarly allowed.
With respect to independent claim 18, the prior art of record fails to teach or render obvious the combination of limitations of claim 18 “an organic insulating layer between the wire and the data line on the inorganic insulating layer, wherein the bridge comprises a bridge electrode arranged in a same layer as the data line and at least partially overlapping the wire, and electrically connected to the wire, and wherein the inorganic insulating layer includes at least one of a hole 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. (US Pub# 20200356214), Chae et al. (US Pub # 20200286417), Lee et al. (US Pub # 2019/0325827), Hong et al. (US Pub# 20190296097), Kang et al. (US Pub# 2019/0221584), Kim et al. (US Pub# 20190198782), Hyung et al. (US Pub# 20210019020), and Lee et al. (US Pub# 20200380920).
Kim discloses a display device comprising a data line (DL) extending in a first direction, a scan line (GL) extending in a second direction crossing the first direction, a wire extending in the second direction, the wire (CNE2) comprising a branch (upper portion of T-shaped CNE2) protruding from the wire in the first direction and a bridge (CNT-1) electrically connecting the wire to the data line, wherein the bridge (CNT-1) overlaps the data line and the branch of the wire (CNE2).
Chae discloses a display device comprising a data line (DL1) extending in a first direction, a scan line (SL1) extending in a second direction crossing the first direction, a wire (PXL) extending in the second direction, the wire (PXL) comprising a branch protruding from the wire (PXL) in the first direction and a bridge (CNP1) electrically connecting the wire to the data line, wherein the bridge (CNP1) overlaps the data line and the branch of the wire (PXL).
Lee discloses a display device comprising a data line (DL) extending in a first direction, a scan line (SL1-SL3) extending in a second direction crossing the first direction, a wire (CL2) extending in the second direction, the wire (CL2) comprising a branch protruding from the wire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHSEN AHMADI/Primary Examiner, Art Unit 2896